351 F.2d 308
Wilmer McINTOSH, Appellant,v.UNITED STATES of America, Appellee.
No. 22274.
United States Court of Appeals Fifth Circuit.
October 15, 1965.

Appeal from the United States District Court for the Southern District of Florida; William A. McRae, Judge.
Donald C. Lehman, Thomas M. Baumer, Asst. U. S. Attys., Jacksonville, Fla., William A. Meadows, Jr., U. S. Atty., Southern District of Florida, William J. Hamilton, Jr., Sp. Asst. to U. S. Atty., Thomas M. Baumer, Asst. U. S. Atty., Middle District of Florida, for appellee.
Before JONES and BELL, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
No error appearing, the judgment of the district court is


2
Affirmed.